Case 1:15-cv-05235-ARR-PK Document 306 Filed 08/02/19 Page 1 of 1 PageID #: 6778
                              Brendan E. Zahner                                               Dentons US LLP
                                                                                   1221 Avenue of the Americas
                              brendan.zahner@dentons.com                             New York, NY 10020-1089
                              D +1 212 768 5339                                                  United States


                                                                    大成 Salans FMC SNR Denton McKenna Long
                                                                                               dentons.com




 August 2, 2019

 BY CM/ECF

 The Honorable Cheryl L. Pollak
 United States Magistrate Judge
 United States District Court
 for the Eastern District of New York
 United States Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:   Toussie v. Allstate Insurance Company, Case No. 1:15-cv-5235-ARR-PK

 Dear Magistrate Judge Pollak:

         We represent Defendant Allstate Insurance Company (“Allstate”) in the above-referenced
 case. Today Judge Ross affirmed in all respects Your order requiring the production of the
 Plaintiffs’ redacted tax returns and interrogatory responses. (Dk. 305.) Because Judge Ross did
 not set a new date for compliance with your order, however, Allstate respectfully requests that
 the Court order the redacted tax returns to be produced today, August 2, 2019, and for sworn
 interrogatory responses to be served by 5:00 p.m. on Monday August 5, 2019.

         Allstate made its original motion to compel this material exactly one year ago, on August
 2, 2018. (Dk. 225.) The delay and other misconduct by the Plaintiffs in refusing to provide this
 discovery has been egregious, and the parties need to complete discovery in this case without
 further delay. In requesting the above tight deadlines, Allstate understands that the documents to
 be produced are readily accessible to Plaintiffs (but not Allstate) as docket entry 299, and can
 easily be produced by Plaintiffs today (other than the belatedly submitted material currently
 awaiting in camera inspection). Likewise, given the amount of time spent litigating these issues,
 Plaintiffs should be very familiar with their tax returns and calculations, and able to produce
 sworn interrogatory responses in three days.

                                                  Respectfully submitted,

                                                  /s/ Brendan E. Zahner


    cc: All parties of record (via ECF)
